Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim(s) 15-20 is/are objected to because of the following informalities:
Claim 15 is suggested to be amended as “outputting an image based on a compensated image of the first image capture device and a compensated image of the second image capture device” for addressing a typographical error. Claims 16-20 are also objected to for being dependent of the base claim.
Appropriate correction is required.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
“PRM and solid color functionality” in paragraphs 0090 and 0104.

Claim Interpretations
Definition of “statistics”: a collection of quantitative data.
Claim interpretations: data of an image captured by a camera is statistics.

Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first image capture device” in claim(s) 1, 13 and 14.
“second image capture device” in claim(s) 1, 13 and 14.
“auto white balance (AWB) processing unit”, “allocation processing unit”, “compensation processing unit” and “processing unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites a limitation “generate a first image capture device scale based on the first image capture device AWB parameters” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because the specification (paras. 0102, 0105) reciting “generating 830 a first image capture device scale and other parameters from AWB processing with respect to the first image capture device; generating 835 a second image capture device scale and other parameters from AWB 
Claim 3 reciting a limitation “generate a second image capture device scale based on the second image capture device AWB parameters” which has the same issue as presented in claim 2.
Claims 4-7 are also rejected for being dependent of the base claim.
Claim 8 recites “wherein the first image capture device calibration factor and the second image capture device calibration factor are determined by comparing images from the first image capture device and images from the second image capture device against images from a reference device, respectively” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because to determine the first/second image capture device calibration factor by comparing images from the first/second image capture device against images from a reference device is not very obvious or well-known that one skill in the art can easily understand or acquired without undue experimentation. Comparing images from a first camera to images from a reference camera is well known. However, how the result of the comparison can determine an image capture device calibration factor is not very obvious or well-known without disclosing how it can be archived. If the Applicant .
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “apply the first image capture device , does not reasonably provide enablement for “apply the first image capture device calibration factor to the first image statistics”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification (para. 0093) recites “The first image capture device scale is applied to the statistics from the first image capture device and the second image capture device scale is applied to the statistics from the second image capture device. In an implementation, the first image capture device scale and the second image capture device scale are applied to respective color channels of the first image capture device and the second image capture device” which enables for “apply the first image capture device calibrated first image statistics”.
Claim 10 reciting similar features as in claim 9 is also rejected for similar reasons presented in claim 9.
Claim 11 recites a limitation “generate the global AWB scale based on the first image capture device AWB parameters and the second image capture device AWB parameters” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the specification (paras. 0106), “generate the global AWB scale based on” a weighted average of the first image capture device scale and the second image capture device scale is enabled. However, as presented in claims 2 and 3, 
Claim 12 is also rejected for being dependent of the base claim.
Claim 16 reciting features corresponding to claims 2 and 3 is also rejected for the same reasons presented in claims 2 and 3.
Claim 18 reciting features corresponding to claims 9 and 10 is also rejected for the same reasons presented in claims 9 and 10.
Claim 19 reciting steps corresponding to claim 11 is also rejected for the same reasons presented in claim 11.
Claim 20 is also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9, 10 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard et al (US 20160182874 A1).
Regarding claim 1, Richard teaches An image capture device (Figs. 1, 2), comprising:
a first image capture device (201) configured to capture a first image (Fig. 2);
a second image capture device (202) configured to capture a second image (Fig. 2);
an image signal processor (120) connected to the first image capture device and to the second image capture device (Figs. 1, 2), the image signal processor configured to:
generate a global auto white balance (AWB) scale based on the first image and the second image (Fig. 2; paras. 0022, 0027, 0030, 0034; generating common WB gain scaling factors 231: (R/G)wb);
apply a first image capture device calibration factor to the global AWB scale to generate a first image capture device AWB scale (para. 0034; applying (R/G)unit1 to (R/G)wb to generate the R/G Gain1);
apply a second image capture device calibration factor to the global AWB scale to generate a second image capture device AWB scale (para. 0034; applying (R/G)unit2 to (R/G)wb to generate the R/G Gain2);
compensate the first image using the first image capture device AWB scale (paras. 0033, 0034; compensating the first image of camera 201 using the R/G Gain1 in the upper WB gain correction block 207);

output an image based on a compensated first image and a compensated second image (Fig. 2; para. 0032; output merged image 261 based on compensated images 241 and 251).

Regarding claim 2, Richard teaches the image capture device of claim 1, wherein the image signal processor is further configured to:
obtain first image statistics for the first image (Fig. 2; paras. 0031, 0032; block 240 obtain first image data for the first image);
generate first image capture device AWB parameters based on the first image statistics (Fig. 2; paras. 0031, 0032; generating statistics 208 based on the first image data); and
generate a first image capture device scale based on the first image capture device AWB parameters (paras. 0031, 0032; generating WB 224).

Regarding claim 3, Richard teaches the image capture device of claim 2, wherein the image signal processor is further configured to:
obtain second image statistics for the second image (Fig. 2; paras. 0031, 0032; block 250 obtain second image data for the second image);
generate second image capture device AWB parameters based on the second image statistics (Fig. 2; paras. 0031, 0032; generating statistics 210 based on the second image data); and
generate a second image capture device scale based on the second image capture device AWB parameters (paras. 0031, 0032; generating WB 225).

Regarding claim 4, Richard teaches the image capture device of claim 3, wherein the image signal processor is further configured to:
generate the global AWB scale from the first image capture device scale and the second image capture device scale (Fig. 2; paras. 0032-0035; generating the common WB 231 from WB 224 and 225).

Regarding claim 6, Richard teaches the image capture device of claim 3, wherein the image signal processor is further configured to:
apply color lens shading correction to the first image statistics (Fig. 2; paras. 0031, 0032; upper lens shading correction 205); and
apply color lens shading correction to the second image statistics (Fig. 2; paras. 0031, 0032; lower lens shading correction 205).

Regarding claim 7, Richard teaches the image capture device of claim 3, wherein the image signal processor is further configured to:
discard first image statistics based on at least geometry of the first image capture device (para. 0016); and
discard second image statistics based on at least geometry of the second image capture device (para. 0016).

Regarding claim 9, Richard teaches the image capture device of claim 1, wherein the image signal processor is further configured to:
obtain first image statistics for the first image (Fig. 2; unit 240 obtaining image data/statistics of the first image);

generate first image capture device AWB parameters based on the calibrated first image statistics (Fig. 2; para. 0048; generating statistics based on the corrected image data).

Regarding claim 10, Richard teaches the image capture device of claim 9, wherein the image signal processor is further configured to:
obtain second image statistics for the second image (Fig. 2; unit 250 obtaining image data/statistics of the second image);
apply the second image capture device calibration factor to the second image statistics (Fig. 2; para. 0034; applying (R/G)unit2 to (R/G)wb to generate the R/G Gain2 for correcting the image data/statistics of the second image in block 250); and
generate second image capture device AWB parameters based on the calibrated second image statistics (Fig. 2; para. 0048; generating statistics based on the corrected image data).

Regarding claim 14, Richard teaches An image capture device (Figs. 1, 2), comprising:
a first image capture (201) device configured to capture a first image (Fig. 2);
a second image capture device configured to capture a second image (fig. 2);
an auto white balance (AWB) processing unit (120) configured to generate a global AWB scale based on the first image and the second image (Fig. 2; paras. 0022, 0027, 0030, 0034; generating common WB gain scaling factors 231: (R/G)wb and (B/G)wb);
an allocation processing unit configured to apply a first image capture device calibration factor to the global AWB scale to generate a first image capture device AWB scale and apply a second image 
a compensation processing unit configured to compensate the first image using the first image capture device AWB scale and compensate the second image using the second image capture device AWB scale (paras. 0033, 0034; compensating the first image of camera 201 using the R/G Gain1 and R/B Gain1 in the upper WB gain correction block 207 and compensating the second image of camera 201 using the R/G Gain2 and R/B Gain2 in the lower WB gain correction block 207); and
a processing unit configured to output an image based on the compensated first image and compensated second image (Fig. 2; para. 0032; output merged image 261 based on compensated images 241 and 251).

Regarding claim 15, claim 15 reciting steps corresponding to claim 1 is also rejected for the same reasons presented in claim 1.

Regarding claim 16, claim 16 reciting features corresponding to claims 2 and 3 is also rejected for the same reasons presented in claims 2 and 3.

Regarding claim 17, claim 17 reciting steps corresponding to claim 4 is also rejected for the same reasons presented in claim 4.

Regarding claim 18, claim 18 reciting features corresponding to claims 9 and 10 is also rejected for the same reasons presented in claims 9 and 10.

Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukagoshi et al (US 20190098275 A1).
Regarding claim 1, Tsukagoshi teaches An image capture device (Figs. 1-3), comprising:
a first image capture device (16) configured to capture a first image (Figs. 2, 3);
a second image capture device (17) configured to capture a second image (Figs. 2, 3);
an image signal processor (111) connected to the first image capture device and to the second image capture device (Figs. 1-3; paras. 0038-0042), the image signal processor configured to:
generate a global auto white balance (AWB) scale based on the first image and the second image (Fig. 7; paras. 0054-0064; steps S2-S4 generating global WB3 based on images G1 and G2);
apply a first image capture device calibration factor to the global AWB scale to generate a first image capture device AWB scale (Fig. 7; paras. 0054-0064; steps S5-S6 applying FW1 to WB3 to generate WB10 and applying FW2 to WB3 to generate WB20);
apply a second image capture device calibration factor to the global AWB scale to generate a second image capture device AWB scale (Fig. 7; paras. 0054-0064; steps S5-S6 applying FW1 to WB3 to generate WB10 and applying FW2 to WB3 to generate WB20);
compensate the first image using the first image capture device AWB scale (Fig. 7; paras. 0054-0064; step S7 compensating G1 using WB10 to generate G10 and compensating G2 using WB20 to generate G20);
compensate the second image using the second image capture device AWB scale (Fig. 7; paras. 0054-0064; step S7 compensating G1 using WB10 to generate G10 and compensating G2 using WB20 to generate G20); and


Regarding claim 13, Tsukagoshi teaches the image capture device of claim 1, wherein the first image capture device and the second image capture device are configured to provide 3600 of coverage (Figs. 3, 5).

Regarding claims 14 and 15, claims 14 and 15 reciting features corresponding to claim 1 are also rejected for the same reasons presented in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 20160182874 A1) in view of Tsukagoshi et al (US 20190098275 A1).
Regarding claim 5, Richard teaches everything as claimed in claim 4, but fails to teach

take a weighted average of the first image capture device scale and the second image capture device scale to generate the global AWB scale.
However, in the same field of endeavor Tsukagoshi teaches
wherein the image signal processor is further configured to:
take a weighted average of the first image capture device scale and the second image capture device scale to generate the global AWB scale (paras. 0057-0063, 0067; global WB3 is an average value of WB1 and WB2; the global WB3 applying to WB1 and WB2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Tsukagoshi in Richard to have wherein the image signal processor is further configured to: take a weighted average of the first image capture device scale and the second image capture device scale to generate the global AWB scale for providing a quick and simple global AWB determining allowing color balance between two images for combining to be quickly corrected yielding a predicted result.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 20160182874 A1) or Tsukagoshi et al (US 20190098275 A1) in view of Sudo (US 6724423 B1).
Regarding claim 8, Richard/Tsukagoshi teaches everything as claimed in claim 1, but fails to teach wherein the first image capture device calibration factor and the second image capture device calibration factor are determined by comparing images from the first image capture device and images from the second image capture device against images from a reference device, respectively.
However, in the same field of endeavor Sudo teaches
wherein the first image capture device calibration factor and the second image capture device calibration factor are determined by comparing images from the first image capture device and images 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Sudo in Richard/Tsukagoshi to have wherein the first image capture device calibration factor and the second image capture device calibration factor are determined by comparing images from the first image capture device and images from the second image capture device against images from a reference device, respectively for comparing images from a reference camera to determine calibration factors for other cameras so that color differences between cameras in the system can be reduced yielding a predicted result.

Claim(s) 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al (US 20160182874 A1) or Tsukagoshi et al (US 20190098275 A1) in view of Nakashima (US 20160261840).
Regarding claim 11, Richard/Tsukagoshi teaches everything as claimed in claim 10, 
but fails to teach
wherein the image signal processor is further configured to:
generate the global AWB scale based on the first image capture device AWB parameters and the second image capture device AWB parameters.
However, in the same field of endeavor Nakashima teaches
wherein the image signal processor is further configured to:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nakashima in Richard/Tsukagoshi to have wherein the image signal processor is further configured to: generate the global AWB scale based on the first image capture device AWB parameters and the second image capture device AWB parameters for determining a common/global AWB scale for plurality of cameras based on determined color temperatures of the cameras so that color temperatures difference can be reduced yielding a predicted result.

Regarding claim 12, the combination of Richard/Tsukagoshi and Nakashima teaches everything as claimed in claim 11. In addition, Nakashima teaches wherein the image signal processor is further configured to: determine an illuminant based on the first image capture device AWB parameters and the second image capture device AWB parameters (paras. 0074-0078, 0089, 0108-0113; determining a common illuminant/color temperature based on AWB parameters: B, R, G averages, WB ratio, table… of different cameras).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nakashima in the combination of Richard/Tsukagoshi and Nakashima to have wherein the image signal processor is further configured to: determine an illuminant based on the first image capture device AWB parameters and the second image capture device AWB parameters for determining a common illuminant for plurality of cameras based on determined color temperatures of the cameras so that a common/global 

Regarding claims 19 and 20, claims 19 and 20 reciting features corresponding to claims 11 and 12 are also rejected for the same reasons presented above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Quan Pham/Primary Examiner, Art Unit 2696